 24DECISIONS OF NATIONALLABOR RELATIONS BOARDGeneralHousing Industries,Inc.andInternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO,Petitioner.GeneralHousing Industries,Inc.andInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO;United Brotherhood of Carpenters andJoiners of America,Carpenters District Council ofWesternPennsylvania,AFL-CIO.'Cases6-RC-5713 and 6-RM-439May 22, 1972DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING,JENKINS, ANDKENNEDYPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on October 8, 1971, under the directionand supervision of the Acting Regional Director forRegion 6, the results of which showed that none ofthe choices on the ballot had received a majority ofthe valid votes cast. No objections having been filed,a runoff election was conducted on October 28among the employees in the stipulated unit. At theconclusion of the election, the parties were furnishedwitha tally of ballots which showed that, ofapproximately 181 eligible voters, 140 ballots werecast, of which 78 were for Laborers' InternationalUnion of North America, Laborers' District CouncilofWestern Pennsylvania, AFL-CIO; 2 61 were castfor United Brotherhood of Carpenters and Joiners ofAmerica, Carpenters District Council of WesternPennsylvania, AFL-CIO; 3 there was 1 challengedballot and 1 void ballot. The challenged ballot wasnot sufficient in number to affect the results of theelection.Thereafter,onNovember 4, 1971, theCarpenters filed timely objections to conduct affect-ing the results of the election. On November 30, theCarpenters withdrew all objections except Objection3.The Regional Director conducted an investigationand on December 3, 1971, issued his Order DirectingHearing on Objections and Notice of Hearing inwhich he found that the investigation disclosed thatthe objection raised substantial and material issueswhich could best be resolved by a hearing andordered that a hearing be held as to Objection 34ITheLaborers'InternationalUnion of North America,Laborers'DistrictCouncil ofWestern Pennsylvania,AFL-CIO,was permitted tointervene based on its showing of interest.2Hereinafter referred to as the Laborers7Hereinafter referred to as the Carpenters"Objection 3Information was passed out from the office either the day before or the197 NLRB No. 8beforeaHearingOfficer,who would preparerecommendations to the Board.Following such a hearing, on January 18, 1972, theHearing Officer issued his Report on Objections toElection in which he recommended that CarpentersObjection 3 be sustained and that the election be setaside.Thereafter, the Laborers filed timely excep-tions to the Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Laborers and Carpenters are labor organi-zations claiming to represent certain employees ofthe Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(l) and 2(6) and(7) of the Act.4.The parties stipulated, and we find, that allproduction and maintenance employees and truck-drivers of the Employer's Milesburg, Pennsylvania,facility,but excluding all other employees, officeclerical employees and guards, professional employ-ees and supervisors as defined in the Act, constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.5.The Board has reviewed the rulings made bythe Hearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the Laborers exceptions,and the entire record in this proceeding5 and herebydirects that a Certification of Representative beissued for reasons stated below.The Laborers excepted to the Hearing Officer'srecommendation that Carpenters Objection 3 besustained and that the Board set aside the electionbecause there was a substantial likelihood that arumor that laid-off employees would be recalled towork if the Laborers won the election affected theresults of the election.Prior to the runoff election which was conductedon October 28, the Employer, on October 15, laid offapproximately 80 employees who remained laid offday ofthe election that if the Laborers won the election all employeeswould be recalled back to work on Monday5The Laborersrequest for oral argument is denied,since in our opinionthe record,including the transcript,exhibits,and exceptions,adequatelypresents the issues and the positions of the parties GENERAL HOUSING INDUSTRIES, INC.until the week following the election. The HearingOfficer concluded that a rumor that the laid-offemployees would be recalled if the Laborers won theelectionwas widespread among the employeeseligible to vote in the election, but that the rumor wasnot attributable to the Employer or any of theparties. He further found that this rumor was in thenature of a promise of a benefit to the laid-offemployees as it was a promise of a return to work ifthe Laborers won the election and that it was also apromise of a benefit to those employees working as itwouldmean better job security to them if theLaborerswon the election. Finally, the HearingOfficer concluded that in all the circumstances of thecase, including the fact that there were also wide-spread rumors which favored the Carpenters, therewas a substantial likelihood that the rumor favoringthe Laborers affected the outcome of the election,and, therefore, he recommended that Objection 3 besustained and that the election be set aside. Wedisagree.We believe the Hearing Officer gave insufficientweight to the fact that there were numerous conflict-ing and contradictory rumors circulating among theelectorate as to the possible consequences of victoryfor either Union. Thus, it was rumored both that iftheLaborers won the election laid-off employeeswould be immediately recalled to work, and that theplant would shut down. It was also rumored that iftheCarpenterswon the election such a decisionwould result in the recall of the laid-off employeesand that, without the Carpenters label on its product,the Employer would be unable to sell its products.The record reveals that none of these rumors can beattributed to any of the parties to the election and25 'that, although each of the rumors had considerablecurrency,none of them, judging by employeeresponse in the form of questioning of agents of theparties,gained substantial ascendancy over theothers.Absent attachment of responsibility for thecirculation of any or all of the rumors to agents ofthe parties, and in the absence of any backgroundfacts or circumstances likely to give more weight torumors favoring one Union than the other, we findthat none of the rumors was likely to have had anysubstantial impact on the voting decision of theemployees. In our judgment, the rumors standrevealed to the employees as nothing more thanelection propaganda capable of being evaluated assuch by the employees, and the various rumorsneutralized and dissipated the possible coerciveimpact of the others.6Accordingly, as the tally shows that the Laborershas obtained a majority of the valid ballots cast, weshall certify it as the exclusive bargaining representa-tive of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt ishereby certified that a majority of the validballots have been cast for Laborers'InternationalUnion of North America, Laborers' District CouncilofWestern Pennsylvania,AFL-CIO, and that,pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organiza-tion is the exclusive representative of all theemployees in the unit found appropriate herein forthe purposes of collective bargaining in respect torates of pay, wages, hours of employment, or otherconditions of employment.6CfStaub Cleaners,Inc, 171 NLRB 332, 333